Citation Nr: 1409239	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an eye condition.

5.  Entitlement to service connection for peripheral neuropathy, right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The June 2009 rating decision granted service connection for type II diabetes mellitus; and, denied service connection for hearing loss, tinnitus, and hypertension.  The Veteran subsequently amended his claim for HTN to include as secondary to diabetes mellitus.  

The June 2010 rating decision denied service connection for an eye condition; and peripheral neuropathy (PN) of all four extremities.

The Veteran testified in November 2013 at a Videoconference before the undersigned.  A hearing transcript is of record.

The issues of entitlement to service connection for hearing loss, tinnitus, and hypertension are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

1.  In a May 2013 written submission as well as during the November 2013 Videoconference hearing, prior to promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal for entitlement to service connection for an eye condition; and PN of the upper and lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of appeals of the issues of entitlement to service connection for an eye condition; and PN of the left and right upper extremity, and left and right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant in a May 2013 signed statement indicated his desire to withdraw his appeals as to the claims of entitlement to service connection for an eye condition; PN, right upper extremity; PN, left upper extremity; PN, right lower extremity; and, PN, left lower extremity.  During the November 2013 Videoconference hearing, he confirmed his desire to withdraw these appeals; hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims. 

Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed.


ORDER

The claim of entitlement to service connection for an eye condition is dismissed.

The claim of entitlement to service connection for peripheral neuropathy, right upper extremity, is dismissed.

The claim of entitlement to service connection for peripheral neuropathy, left upper extremity, is dismissed.

The claim of entitlement to service connection for peripheral neuropathy, right lower extremity, is dismissed.

The claim of entitlement to service connection for peripheral neuropathy, left lower extremity, is dismissed.


REMAND

In February 2009 a VA audiologist reviewed the claims file and service records.  The Veteran reported in-service noise exposure and 40 years of post-service recreational noise exposure.  He reported the onset of tinnitus in 2005.  The examiner opined that due to the absence of a reliable hearing test at separation from service, it was not possible to determine if there was a change in hearing during military service.  The Veteran reported tinnitus began in 2005, 35 years after service.  The tinnitus was therefore not related to service.  A private audiologist provided a favorable nexus opinion but appears to have relied upon the Veteran's report of no post service recreational noise exposure.  An adequate opinion is still required.

In January 2009 and May 2010 VA examiners provided negative opinions with regard to the link between current hypertension and service or diabetes mellitus; but did not provide an opinion with regard to the link between hypertension and PTSD.  There is evidence of a possible correlation.  See Steven S Coughlin, Post-traumatic Stress Disorder and Cardiovascular Disease; Open Cardiovascular Med J. 2011; 5: 164-170. Published online 2011 July 11.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for VA to obtain records of treatment for the conditions at issue, including employment and other audiology examinations reported at his hearing. 

2. Thereafter, schedule the Veteran for a VA examination to determine whether current bilateral hearing loss and tinnitus are related to in-service noise exposure.  

The examiner should address the following:

a)  Is the Veteran's current hearing loss and/or tinnitus etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises therein? 

The examiner should provide reasons for the opinions. 

The significance of delayed onset of hearing loss/tinnitus and the etiology of the Veteran's hearing loss/tinnitus must be explained, in the context of in-service noise exposure claimed to have been more severe than post-service noise exposure.  In addition, if hearing loss is found to be due to another cause, such as advancing age, the examiner should address how hearing loss due to noise exposure can be clinically differentiated from hearing loss due to such other causes.  In short, the cause of the Veteran's hearing loss/tinnitus must be explicitly set forth in detail.

If the examiner cannot provide the necessary opinions without resorting to speculation, he or she should provide reasons for the inability and state whether additional evidence would permit the opinion to be made.

For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  In that regard, the Board finds that the Veteran was exposed to loud noises in service from helicopters, aircraft, mortars, and rockets.

3.  Schedule the Veteran for a VA examination, to determine whether current hypertension is the result of a disease or injury in service, including a service connected disease or disability

The examiner should answer the following questions: 

(i) Is current hypertension the result of disease or injury in service, to include exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides in service?

(ii) Did current hypertension have its onset in service or within a year of service?

(iii) If hypertension is not directly related to his period of active military service, was it caused or aggravated by the service-connected PTSD or diabetes mellitus?  If hypertension was aggravated (i.e., permanently worsened) by the service connected PTSD or diabetes mellitus, the examiner should whether there is medical evidence created prior to aggravation or the current level of disability that shows a baseline for hypertension prior to the aggravation. 

The examiner should provide reasons for the opinion that take into account the Veteran's reports and current medical literature.

If the examiner cannot provide the requested opinion without resort to speculation, he or she should state why that is the case and whether there is additional evidence that would permit the necessary opinion to be provided.

4.  If the claims remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


